The appellant was indicted for murder for the killing of her husband, and convicted of manslaughter. There were no eyewitnesses to the killing, except the defendant and her small child, whose testimony, if believed, made a case of self-defense. However, when the officers came to make an arrest, the appellant made statements to them as to how the matter occurred at variance with her testimony, which statements would warrant the conviction of the appellant, if believed, by the jury.
We regard the evidence as being very close. The state procured an instruction on manslaughter, which instruction, as shown in the record, reads as follows:
"The court instructs the jury for the state that manslaughter is the killing of a human being without malice, with a deadly weapon, in the heat of passion, without authority of law, and in necessary self-defense."
This instruction is marked "filed" by the clerk, and has been assigned for error by the appellant.
When the record reached here, the attorney-general caused a writ of certiorari to be issued to the clerk below to certify a true transcript of the instruction given at the request of the state, above set forth. The clerk made the following answer to the certiorari:
"I hereby certify that I copied the record in the case of the above named Gussie Cox now on appeal in the supreme court, and I tried to copy it as it was received by me. Of course, I cannot definitely say that the particular word `not' was in or out of the instruction when I copied it. Not being a lawyer, I would not have noticed it in either event. When this matter was first called to my attention by the attorney-general's office, I went immediately and got this file of papers, and it so happened that this was the only paper missing from the file. I cannot say what became of the instruction. All the papers are in the file; this one is missing."
Attached to this certificate of the clerk is a statement by the circuit judge, in which he says: "It would be impossible *Page 610 
for me to say positively that the word `not' was in the instruction at the time it was given by me, but I am unable to see how on earth this could have gotten by me, or how the district attorney could have read it without discovering the omission. I am advised that this particular instruction is now missing from the file, and, of course, there is no way to be positive about it."
The district attorney also signed a statement, which is attached to the circuit clerks answer to the certiorari, as follows:
"I tried the case of the State v. Gussie Cox on appeal to the supreme court from Panola county. Along with other instructions asked for by the state was an instruction for manslaughter. My attention has been called to the copy of the record in the case in which the word `not' in the manslaughter instruction does not appear in the copy. I cannot at this time definitely state that I recall the word `not' to have been in the instruction, but I do say most positively that I wrote the instruction myself, submitted it to the judge, who read it, and then I read the instruction to the jury, and, in my opinion, it would have been impossible for an error of this kind to have escaped my attention. I frequently submit cases to juries without argument, but never fail to read the instructions. I do not know why this instruction, and only this one, should be missing from the file, and shall believe the word `not' to be in the instruction until it is produced and I see it myself."
The clerk certified that the original record was a true copy, and all the papers in the proceeding of the case. Section 577, Hemingway's Code (section 793, Code of 1906), provides:
"All instructions asked by either party must be in writing, and all alterations or modifications of instructions given by the court or refused shall be in writing, and those given may be taken out by the jury on its retirement. The clerk, before they are read or given to the jury, shall mark all instructions asked by either party, or given by the court, as being `given' or `refused,' as *Page 611 
the case may be, and all instructions so marked shall be a part of the record, on appeal, without a bill of exception."
Under this statute, we are to treat the instruction just as though it was objected to and exception taken at the time it was marked "given" by the court. There is no showing with any certainty that the word "not" was actually in the instruction at the time it was given by the court and marked "filed" by the clerk.
Reluctant as we are to reverse a case for errors of this kind, we are compelled to do so because the instruction, as contained in the record, is clearly erroneous and prejudicial. No steps have been taken to restore the lost instruction under the statute, and, on the certificates before us, it is improbable such proceedings would result in anything other than delay of the case. The judgment of the court will therefore be reversed, and the cause remanded.
Reversed and remanded.